.       _.      .




                                                  A-        ii.-
             WIXAWIJSON                                 April   3, 1962
        ATl“.-l3ENERAL


             Honorable Qlendon Roberts                      Opinion No. W-1292
             County Attorney
             pn;erby4nF                                     Re: Separation of the offices of
                                                                Sheriff and Tax Assessor-Col-
             B&d&a,        Texae                                lector in a county of less than
                                                                10,000, under Section 16a, Arti-
                                                                cle 8, Texas Constitution,and
                                                                time of taking office. Sec. 65,
             Dear Mr. Roberts:                                  Art. 16, Texas Constitution.

                   In your letter you state that the CommlsslonersCourt of
             Bandera County has called a special’election,for May 5, 1962, for
             the purpose of submittlng~tothe qualified property taxpaying Voter8
             of such county the question of adding an Aaseaaor-Collectorof Taxes
             to the list of authorized aounty,officials. You ,statethat the pre-
             aent Sheriff, who is ex-officio Tax Assessor-Collector,was elected
             iri1960 for a four year term to expire December 31, 1964. You have
             aaked the following questions:
                           “1. May the two offices above mentloned
                            I. be separated and a separate Tax
                                  Aarersor-Colleotor            be elected’and
                                  take offlco prior to the expiration
    .                             of the prerent combined Office o?
                                  Sheriff and Tax Asreaaor-Collector?

                           ” 2.   In the event the election for th’e
                                  separation of the combined ofMCet3
                                  above mentioned carrise and a Tax
                                  Assessor-Colleotorla ~eleotedat the
                                  General Election to be held in Novem-
                                  ber, 1962, would the first tenure ol
                                  such   office        be for only    two years
                                  beginning Januar 1, 1963 and ending
                                  December 31, 1961, or would ttjeflrrt
                                  tenure of 8uch offioe be for our
                                  years?”
                         Section 16 of Article 8, Texas Conatittition,
                                                                     reads as follows:
                                 “The Sheriff of each oounty, In addl-
                           tion to his other dutie6, ‘shallbe the
                           Assessor  and Collector of Taxee therefor;
                           but, In counties having 10,000 or more
                           Inhabitants, to be determined by the last
                           preceding oensun of the United States, an
Honorable Qlendon Roberts, Page 2         ,,,
                                            Opinion No. WW-1292
                                    “I.
        Assessor and Collect,orof.l$xes shall
        be elected as provided in Section 14
        of this Article, and shall hold offlce’
        for four years and until his successok
        shall be elected and qualified.”
     Section 14, of Article 8, Texas Constitution,r.eadsas
follows:
              “Except as provided In Section 16
       .of this Artiole, there shall be elected
         by.the qualified voters of each countj,,
         an Asseas,or and Collector of Taxes, wQo
         shall hold his office for four years 1:.
         and until his successor Is eleoted and
         qualified; and such Assessor and Col-
       ’ lector of Taxes shall pertorm all the
         duties with respect to asseaalpg pro-
         perty~for the purpose OS taxation and :.
         of collecting taxes, as may be,prep
         scribed by the Legislature.”
      &t.. 7246, V.C.S., reads a8 &lows:
              “In each county having leas than
        ten thousand (10,000) in&bl.t8nt&,
        the sheriff of suoh county shall be
        the Aaeeesor ,.andCOlleOtOr.ofT-98,
        and  shall have .a@ exercise.
                              _ __ all the     ’
        rights,.powers ana prlvllegee, be
        subject to all the requirementsand
        restrictions,and perform all the
        duties Impoaed by law upon assessors
        land collectors;and he shall also
        give the 881138bonds required of an
        assessor and collector of taxes
        elected.”
      Seo. 16a of Art. 8, Texas constitution,provides:
              “In any county having a popu-
         lation of less than ten thousand
         (10,000) Inhabitants,as determined
         by the last pEeceding census of the
         United States, the Commissloners
         Court may submit to the qualified
         property taxpaying voters of such -’
         county at an election the question
         of adding ariAssessor-Collectorof.
         Taxes .tothe list of authorized
.   .   .   -




                Honorable Glendon Roberts, Page 3        Opinion No. WW-1292


                         county officials. If a majority
                         of such voters voting in such elec-
                         tion shall approve of adding an
                         Assessor-Collectorof Taxes to such
                         list, then such official shall be
                         elected at the next Qeneral Election
                         for such Constitutionalterm of office
                         as Is provided for other Tax Assessor-
                         Collectors In this State."
                      Sec. 16a, Art. 8, Texas Constitution,Is self-executing,
                and requires no enabling act by the Legislature for the voters
                of a county to take action under Its provisions. This section
                provides no specified time to call the election, 80 any such
                election held under the provisions of this section may be called
                at any time, in any year, at the discretion of the Commissioners
                'Court. The term of the present sheriff and tax assessor-collector
                will expire on December 31, .1964,or as soon thereafter aa his
                successor shall have qualified. There will be a General Election
                held In November, 1962 and a General Election in November, 1964.
                If the Constitution had meant for the present sheriff and tax
                assessor-collectorto serve out his full term, before anyone
                assumed,,theoffice of tax assessor-co$leotor,It could have pro-
                vided,        then ~suchofficial shall be elected at the next
                General &&Ion    Immediately preceding the expiration of the
                term of office of sheriff and tax assessor-collector." Rut
                the Constitution says, . . . at the next General Election. . . .I’
                .Tnour situation this means the General Election tombe held in
                November, 1962.
                       If the speolal election provides for a separate Assessor
                and Collector of Taxes, arrdsuch an offlola~,is elected I?!
                ~November,1962, will he have to wait until the present term of
                ~the sheriff and tax assessor-collectorexpires before taking
                offlce,,thatis, on January 1, 19651 This can't be true, because
                another General Election will intervene before that date, the
                Qeneral Eleotlon of November, 1964. This latter date Is the
                t&me set for the election of all tax assessor-collectors.
                      Sec. 64 of Art. 16, Texas Constitution,provides:
                              "The offloe of Inspeotor of Hides
                         and Animals, the elective district,
                         county and precinct offices whioh have
                         heretofore had terms-       years, shall
                         hereafter have terms of four years;=
                         the holders of such terms shall serve
                         until their successors are qualified."
                         @XmphasIa added1
.   .




        Honorable Glendon Roberts, Page 4                 Opinion No. W-1292


             .Sec.65 of Art. 16, Texas Conetltut$h, reads in part as
        follows:
                      II
                       . . . the following officers e%eoted
                 at the general eleotlop in November, 3.954,
                 shall serve only for terms of two years;
                 (a) Sheriffs; (b) Assessors and Colleoto@s
                 of Taxes;,. . . At subsequentelections,
                 such offloers shall be elected for the
                 full terms provided in this Constitution.
                      II       .   .       (I
                           .           .


                The election of an Assessor and Collector for a four year
        term   occurs, therefore, at the General Election8 of 1956 1960
         m,     1968, 1972, and thereaf’ter at four year Intervals.’The ’
         provision in Sec. 16a of Art. 8, Tex. Const., which provides
         thatafter a separate office of Assessor and Collector of Taxes
         is authorized, . . . then such official shall be elected at
         the next GeneGal Election for such Constitutionalterm of office
         tis~i&provided for other Tax Assessor-Collectors    in this State”,
         must be construed with Sec. 65 of Art. 16, Tex. Const., which
         provides that Aqsessors and Collectors of Taxes will be elected
         for four year terms In 1956, .1960,1964, 1968, etc. AU provi-
        .slons of the constitutionin relation to the same subject matter
         must ‘be construed together. 12 Tex.Jur.2d, ConstitutionalLaw,
         Sec. 27. The’term of ofece referred to in Sec. 16a of Art. 8,
         Tex. Con&. , Is the same “. . . as Is provided for other Tax
         Assessor-Collectbrs   In this State.” We hold, therefore, that If
         a separate office of Assessor and Collector of Texas Is authorized
         for,~Bandera  County as a resu$t of a special election held for
         that purpose on May 5, 1962, such official elected In the General
         Election of November, 1962y,willhold office only until December
         31, 1964, and the Assessor tind,Colleotor  ,of Taxes elected irithe
         General Election of November, 1964, will hold office for four
         years, the same as other Tax Assessor-CollectorsIn this State.

                                                SUMMARY

                      If the qualified property taxpaying
                 voters of Bandera County authorize’the
                 election of a separate Aesessor and
                 Collector,ofTaxes In a 6peclal election
                 called for that purpose, such Wflclal
                 nil1 be eleoted in the General Election
                 of November 1962, as .provldedin Sec.
                 16a.of Art. 8, Tex. Const.a and will
Honorable Glendon Roberta, Page 5        Opinion No. WW-1292


         serve only until December 31, 1964,
         or until hla suooessor is qualified.
         Seo. 65, Art. 16, Tex. Const.

                               Yours very truly,
                               WILL WILSON
                               AttorneysGeneral of Texas


                               By: @$     +‘h
                                    Riley Eugene Fletcher
                                    Assistant


APPROVED:
OPINION COMMITTEE:
w. v. Geppert, Chairman
Elmer McVey
Tom I. MoFarlIng
Gordon Zuber
Pat Bailey
'BEVIEWEDFORTHEATTORNEYGENERAL
B3T: Houghton Brownlee, Jr.